Filed 1/27/21 Ruggiero v. Christian Congregation of Jehovah’s Witnesses, Inc. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



NANCY RUGGIERO,

                   Plaintiff and Appellant,                                                  C090425

         v.                                                                            (Super. Ct. No.
                                                                                     SCCVCV20181169)
CHRISTIAN CONGREGATION OF JEHOVAH'S
WITNESSES, INC.,

                   Defendant and Respondent.




         Nancy Ruggiero brought this civil lawsuit against Christian Congregation of
Jehovah’s Witnesses, Inc. (the corporation). The trial court sustained the corporation’s
demurrer with leave to amend, but when Ruggiero failed to amend her complaint, the trial
court dismissed the lawsuit. Ruggiero seeks to appeal from the dismissal.
         On September 29, 2020, we directed the parties to file supplemental briefs
addressing whether Ruggiero’s notice of appeal was timely and whether this court has
jurisdiction to consider her appeal. (See Glasser v. Glasser (1998) 64 Cal.App.4th 1004,
1009-1010.) The corporation filed a supplemental brief, but Ruggiero did not.



                                                             1
       The appellate record indicates that a notice of entry of judgment was served on
Ruggiero sometime in June 2019. Although rule 8.104(a)(1)(B) of the California Rules
of Court required Ruggiero to file her notice of appeal within 60 days from service of
the notice of entry of judgment, Ruggiero did not file her notice of appeal until
September 10, 2019.
       The deadline to file a notice of appeal is jurisdictional and the court cannot
consider an appeal if a notice of appeal is not timely filed. (Glasser v. Glasser, supra,
64 Cal.App.4th at p. 1010.) Here, Ruggiero’s notice of appeal was untimely even if the
notice of entry of judgment was served on the last day of June. Accordingly, this court
lacks jurisdiction to consider this appeal.
                                       DISPOSITION
       The appeal is dismissed.



                                                     /S/
                                                  MAURO, Acting P. J.



We concur:



   /S/
MURRAY, J.



    /S/
DUARTE, J.




                                              2